MEMORANDUM**
Gary Martin Banta appeals the revocation of his supervised release, as well as the four-month sentence and subsequent 55-month term of supervised release imposed upon the revocation.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Banta has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Banta has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.